UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414) 299-2295 Date of fiscal year end: October 31 Date of reporting period: July 31, 2014 Item 1. Schedule of Investments. EuroPac International Value Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 92.0% AUSTRALIA – 8.7% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd.* Origin Energy Ltd. Woolworths Ltd. BRAZIL – 9.2% Cia Energetica de Minas Gerais - ADR Grendene S.A. Marfrig Global Foods S.A.* Telefonica Brasil S.A. - ADR CANADA – 16.8% ARC Resources Ltd. Barrick Gold Corp. Goldcorp, Inc. Kinross Gold Corp.* Major Drilling Group International, Inc. Precision Drilling Corp. Yamana Gold, Inc. CHILE – 1.3% Aguas Andinas S.A. - A Shares COLOMBIA – 1.9% Pacific Rubiales Energy Corp. FINLAND – 2.0% Fortum OYJ HONG KONG – 3.4% China Mobile Ltd. JAPAN – 14.4% Aozora Bank Ltd. Asahi Group Holdings Ltd. Isuzu Motors Ltd. ITOCHU Corp. JGC Corp. SCSK Corp. MALAYSIA – 3.0% Malayan Banking Bhd NETHERLANDS – 3.1% Royal Dutch Shell PLC - A Shares EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NEW ZEALAND – 4.2% Kiwi Income Property Trust - REIT $ Telecom Corp. of New Zealand Ltd. NORWAY – 7.9% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Statoil ASA Telenor ASA SINGAPORE – 4.8% Golden Agri-Resources Ltd. Singapore Telecommunications Ltd. SWEDEN – 1.9% Telefonaktiebolaget LM Ericsson - ADR SWITZERLAND – 3.3% Nestle S.A. Valora Holding A.G. THAILAND – 1.5% Thai Beverage PCL TURKEY – 1.7% Turkcell Iletisim Hizmetleri AS - ADR* UNITED KINGDOM – 2.9% Tesco PLC TOTAL COMMON STOCKS (Cost $68,357,154) Principal Amount SHORT-TERM INVESTMENTS – 8.5% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,500,888) TOTAL INVESTMENTS – 100.5% (Cost $74,858,042) Liabilities in Excess of Other Assets – (0.5)% ) TOTAL NET ASSETS – 100.0% $ EuroPac International Value Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EuroPac International Bond Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES – 89.4% AUSTRALIA – 9.7% CFS Retail Property Trust Group 5.075%, 8/21/20141 $ Queensland Treasury Corp. 6.000%, 6/14/2021 5.750%, 7/22/2024 Telstra Corp. Ltd. 7.750%, 7/15/2020 BERMUDA – 0.8% Seadrill Ltd. 4.124%, 3/18/20192 BRAZIL– 0.7% Brazilian Government International Bond 12.500%, 1/5/2016 CANADA– 10.9% Baytex Energy Corp. 6.625%, 7/19/20223 Canadian Government Bond 2.500%, 6/1/2024 Export Development Canada 3.875%, 3/16/2017 Ontario Electricity Financial Corp. 8.900%, 8/18/2022 Province of Ontario Canada 1.900%, 9/8/2017 Sanjel Corp. 7.500%, 6/19/20193 Sherritt International Corp. 7.750%, 10/15/2015 Sirius XM Canada Holdings, Inc. 5.625%, 4/23/20213,4 CAYMAN ISLANDS – 3.9% AmBev International Finance Co., Ltd. 9.500%, 7/24/2017 Marfrig Overseas Ltd. 9.500%, 5/4/20203 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) CHILE– 5.0% Banco Santander Chile 6.750%, 6/1/2016 $ Bonos del Banco Central de Chile en Pesos 6.000%, 3/1/2022 Telefonica Moviles Chile S.A. 6.300%, 11/15/2016 GERMANY – 6.1% KFW 7.000%, 6/14/2016 5.000%, 5/22/2019 3.500%, 1/22/2021 INDIA – 1.9% ICICI Bank Ltd. 7.250%, 8/29/20492,3 LUXEMBOURG– 0.7% VTB Bank OJSC Via VTB Capital S.A. 3.150%, 12/16/2016 MALAYSIA – 5.5% Malaysia Government Bond 3.434%, 8/15/2014 4.160%, 7/15/2021 MEXICO – 7.8% America Movil S.A.B. de C.V. 9.000%, 1/15/2016 Mexican Bonos 5.000%, 6/15/2017 TV Azteca S.A.B. de C.V. 7.625%, 9/18/20203 NEW ZEALAND – 5.2% Fonterra Cooperative Group Ltd. 5.520%, 2/25/2020 New Zealand Government Bond 3.000%, 9/20/2030 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NORWAY – 3.3% BOA Offshore AS 8.580%, 12/18/20182 $ Kommunalbanken A.S. 2.875%, 5/16/2017 Marine Harvest ASA 5.310%, 3/12/20182,3 PERU – 3.0% Peruvian Government International Bond 7.840%, 8/12/2020 POLAND – 4.0% Poland Government Bond 4.750%, 10/25/2016 2.690%, 1/25/20172 2.690%, 1/25/20182 RUSSIA – 1.3% Russian Federal Bond - OFZ 7.350%, 1/20/2016 SINGAPORE – 4.3% CapitaLand Ltd. 2.100%, 11/15/20161 Genting Singapore PLC 5.125%, 3/29/20492,3 Keppel Corp. Ltd. 3.800%, 4/23/20272, 3 SOUTH KOREA – 3.3% Korea Development Bank 5.250%, 4/3/2018 SWEDEN– 5.6% City of Stockholm Sweden 3.000%, 4/3/2017 Kommuninvest I Sverige A.B. 4.000%, 8/12/2017 Magnolia Bostad A.B. 8.000%, 5/2/20183 EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SWEDEN (Continued) Tele2 A.B. 4.875%, 5/15/2017 $ SWITZERLAND – 2.8% Switzerland Government Bond 1.250%, 6/27/2037 UNITED KINGDOM – 2.2% IGAS Energy PLC 10.000%, 3/22/20183 UNITED STATES – 1.4% Allied Nevada Gold Corp. 8.750%, 6/1/20193 8.750%, 6/1/20193,4 TOTAL FIXED INCOME SECURITIES (Cost $66,236,335) Number of Shares PREFERRED STOCKS – 1.1% HONG KONG – 1.1% Seaspan Corp. 8.250%, 12/31/493 TOTAL PREFERRED STOCKS (Cost $750,000) Principal Amount6 SHORT-TERM INVESTMENTS– 7.4% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $5,188,194) TOTAL INVESTMENTS – 97.9% (Cost $72,174,529) Other Assets in Excess of Liabilities – 2.1% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company EuroPac International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) 1 Convertible security. 2 Variable, floating or step rate security. 3 Callable. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 The rate is the annualized seven-day yield at period end. 6 Local currency. See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 96.0% AUSTRALIA – 3.5% Newcrest Mining Ltd.* $ CANADA – 38.4% Agnico Eagle Mines Ltd. Barrick Gold Corp. Cameco Corp. Encana Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Kinross Gold Corp.* Major Drilling Group International, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp. Silver Wheaton Corp. Yamana Gold, Inc. CHILE – 1.8% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 1.9% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - H Shares INDONESIA – 3.4% Harum Energy Tbk P.T. Indo Tambangraya Megah Tbk P.T. NORWAY – 7.2% Statoil ASA Yara International ASA SINGAPORE – 5.5% First Resources Ltd. Golden Agri-Resources Ltd. SWEDEN – 2.6% Lundin Petroleum A.B.* EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SWITZERLAND – 24.0% Syngenta A.G. $ ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND – 2.2% PTT PCL UNITED STATES – 5.5% Mosaic Co. Newmont Mining Corp. TOTAL COMMON STOCKS (Cost $26,259,147) Principal Amount SHORT-TERM INVESTMENTS – 4.1% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $931,666) TOTAL INVESTMENTS – 100.1% (Cost $27,190,813) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt ETF – Exchange Traded Fund PCL – Public Company Limited * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EuroPac Gold Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 83.2% GOLD MINING – 32.5% Agnico Eagle Mines Ltd. $ Alacer Gold Corp.1 B2Gold Corp.* 1 Barrick Gold Corp. 1 Cia de Minas Buenaventura S.A. - ADR Detour Gold Corp.*1 DRDGOLD Ltd. - ADR Eldorado Gold Corp. Goldcorp, Inc. Kinross Gold Corp.* Mandalay Resources Corp.1 New Gold, Inc.* Newmont Mining Corp. Randgold Resources Ltd. - ADR Yamana Gold, Inc. ROYALTY COMPANIES – 14.2% Callinan Royalties Corp.1 Franco-Nevada Corp.1 Gold Royalties Corp.*1, 2, 4, 5 Gold Royalties Corp. *1, 5 Royal Gold, Inc. Sandstorm Gold Ltd.* PRECIOUS METALS EXPLORATION – 26.1% Almaden Minerals Ltd.* Almaden Minerals Ltd. *1, 2, 4 Asanko Gold, Inc.* 1 Cartier Resources, Inc.*1 Corvus Gold, Inc.*1, 2, 4 Dalradian Resources, Inc. *1, 2, 4 Eurasian Minerals, Inc.* Evrim Resources Corp.*1 Evrim Resources Corp. *1, 2, 4 Gold Canyon Resources, Inc.*1 Gold Canyon Resources, Inc. *1, 2, 4 Iron Creek Capital Corp. *1, 2, 4 Kiska Metals Corp. *1, 2, 4 Medgold Resources Corp.*1, 2, 4 Medgold Resources Corp. *1 Metals Creek Resources Corp.*1 Midas Gold Corp.*1 Midland Exploration, Inc. *1 EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) PRECIOUS METALS EXPLORATION (Continued) Miranda Gold Corp.*1 $ Mirasol Resources Ltd.*1 Mundoro Capital, Inc.*1 Nevada Sunrise Gold Corp.*1 Newmarket Gold, Inc.*1 Orezone Gold Corp.*1 Pilot Gold, Inc.*1 Pretium Resources, Inc.* Radius Gold, Inc.* Renaissance Gold, Inc.*1 Riverside Resources, Inc.*1 Romarco Minerals, Inc.* Rubicon Minerals Corp.* Rye Patch Gold Corp.*1 Skeena Resources Ltd. *1, 2, 4 Solitario Exploration & Royalty Corp.* Strategic Metals Ltd.*1 Sunridge Gold Corp.*1 Virginia Mines, Inc.*1 Vista Gold Corp.* West Kirkland Mining, Inc. *1, 2, 4 SILVER: EXPLORATION AND MINING – 3.8% Fortuna Silver Mines, Inc.* Golden Arrow Resources Corp.*1 Pan American Silver Corp. Silver Wheaton Corp. DIVERSIFIED EXPLORATION AND MINING – 6.6% Altius Minerals Corp.*1 Bitterroot Resources Ltd.*1 Freeport-McMoRan Copper & Gold, Inc. Ivanhoe Mines Ltd.*1 Lara Exploration Ltd.*1 Northern Dynasty Minerals Ltd.* Reservoir Minerals, Inc.*1 Sprott Resource Corp.1 TOTAL COMMON STOCKS (Cost $31,900,375) EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value INVESTMENT MANAGEMENT COMPANIES – 11.7% PRECIOUS METALS – 4.1% Golden Prospect Precious Metals Ltd.*1 $ Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF* BULLION – 7.6% Central Fund of Canada Ltd. - Class A1 Central GoldTrust* Sprott Physical Platinum & Palladium Trust - ETF* Sprott Physical Silver Trust* ZKB Gold - Class A - ETF*1 TOTAL INVESTMENT MANAGEMENT COMPANIES (Cost $4,678,093) WARRANTS – 0.1% DIVERSIFIED EXPLORATION AND MINING – 0.0% Bitterroot Resources Ltd. *1, 4 — PRECIOUS METALS ROYALTIES – 0.1% Franco-Nevada Corp.*1 Gold Royalties Corp.*1, 4 — Gold Royaties Corp.*1, 2, 4 — PRECIOUS METALS EXPLORATION – 0.0% Almaden Minerals Ltd. *1, 2, 4 — Dalradian Resources, Inc. *1, 2, 4 — Gold Canyon Resources, Inc. *1, 4 — Iron Creek Capital Corp.*1, 2, 4 — Kiska Metals Corp.*1, 2, 4 — Medgold Resources Corp.*1, 2, 4 — Midland Exploration, Inc.*1, 4 — West Kirkland Mining, Inc. *1, 2, 4 — — TOTAL WARRANTS (Cost $25,593) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.2% CALL OPTIONS – 0.2% Barrick Gold Corp. Exercise Price: $25, Expiration Date: January 17, 2015* Goldcorp, Inc. 50 Exercise Price: $30, Expiration Date: January 16, 2016* EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) 40 Exercise Price: $40, Expiration Date: January 17, 2015* $ Kinross Gold Corp. Exercise Price: $5, Expiration Date: January 16, 2016* Exercise Price: $7, Expiration Date: January 16, 2016* New Gold, Inc. Exercise Price: $10, Expiration Date: January 17, 2015* — Newmont Mining Corp. 80 Exercise Price: $38, Expiration Date: January 17, 2015* Pan American Silver Corp. Exercise Price: $12, Expiration Date: January 16, 2016* 75 Exercise Price: $15, Expiration Date: January 16, 2016* 50 Exercise Price: $17, Expiration Date: January 17, 2015* Royal Gold, Inc. 15 Exercise Price: $75, Expiration Date: January 16, 2016* Yamana Gold, Inc. 70 Exercise Price: $12, Expiration Date: January 16, 2016* Exercise Price: $15, Expiration Date: January 16, 2016* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $198,691) Principal Amount SHORT-TERM INVESTMENTS – 3.1% $ UMB Money Market Fiduciary, 0.010%3 TOTAL SHORT-TERM INVESTMENTS (Cost $1,210,833) TOTAL INVESTMENTS – 98.3% (Cost $38,013,585) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% Barrick Gold Corp. ) Exercise Price: $20, Expiration Date: August 16, 2014* ) Kinross Gold Corp. ) Exercise Price: $5, Expiration Date: August 16, 2014* — EuroPac Gold Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) Newmont Mining Corp. ) Exercise Price: $27, Expiration Date: August 16, 2014* $ ) Randgold Resources Ltd. ) Exercise Price: $95, Expiration Date: August 16, 2014* ) Royal Gold, Inc. ) Exercise Price: $95, Expiration Date: October 18, 2014* ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $6,627) $ ) ADR – American Depositary Receipt ETF – Exchange Traded Fund * Non-income producing security. 1 Foreign security denominated in U.S. dollars. 2 Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security fair valued under direction of the Board of Trustees. The aggregate value of such investments is 4.26% of net assets. 3 The rate is the annualized seven-day yield at period end. 4 Fair value under procedures established by the Board of Trustees, represents 4.26% of net assets. 5 Affiliated company. See accompanying Notes to Schedule of Investments. EuroPac International Dividend Income Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 87.0% AUSTRALIA – 7.1% CFS Retail Property Trust - REIT $ Woolworths Ltd. BRAZIL – 8.7% Cia Energetica de Minas Gerais - ADR Grendene S.A. Telefonica Brasil S.A. - ADR CANADA – 1.8% Freehold Royalties Ltd. CHILE – 2.8% Aguas Andinas S.A. - A Shares FINLAND – 1.3% Fortum OYJ FRANCE – 2.6% Total S.A. - ADR GERMANY – 2.6% Freenet A.G. HONG KONG – 3.9% China Mobile Ltd. JAPAN – 4.6% Aozora Bank Ltd. ITOCHU Corp. MALAYSIA – 3.5% Malayan Banking Bhd NETHERLANDS – 2.8% Royal Dutch Shell PLC - ADR NEW ZEALAND – 7.9% Kiwi Income Property Trust - REIT Mighty River Power Ltd. Telecom Corp. of New Zealand Ltd. NORWAY – 10.5% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Statoil ASA - ADR Telenor ASA EuroPac International Dividend Income Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SINGAPORE – 9.2% Ascendas India Trust $ Ascendas Real Estate Investment Trust Singapore Telecommunications Ltd. Starhill Global REIT SWEDEN – 4.7% Betsson A.B. Telefonaktiebolaget LM Ericsson - ADR SWITZERLAND – 3.3% Valora Holding A.G. TAIWAN – 2.9% Asustek Computer, Inc. TURKEY – 3.5% Turkcell Iletisim Hizmetleri AS - ADR* UNITED KINGDOM – 3.3% Tesco PLC TOTAL COMMON STOCKS (Cost $39,615,409) Principal Amount SHORT-TERM INVESTMENTS – 14.1% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $6,645,403) TOTAL INVESTMENTS – 101.1% (Cost $46,260,812) Liabilities in Excess of Other Assets – (1.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EP China Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 100.1% BASIC MATERIALS – 0.0% China Forestry Holdings Co., Ltd.*1 $ — COMMUNICATIONS – 3.3% Pacific Online Ltd. SINA Corp.* CONSUMER, CYCLICAL – 15.8% Great Wall Motor Co., Ltd. - Class H Haier Electronics Group Co., Ltd. Minth Group Ltd. Nexteer Automotive Group Ltd. Sa Sa International Holdings Ltd. Sands China Ltd. Shenzhou International Group Holdings Ltd. CONSUMER, NON-CYCLICAL – 28.7% China Medical System Holdings Ltd. CSPC Pharmaceutical Group Ltd. Goodbaby International Holdings Ltd. Hengan International Group Co., Ltd. Lee's Pharmaceutical Holdings Ltd. Nan Liu Enterprise Co., Ltd. Phoenix Healthcare Group Co., Ltd. Samsonite International S.A. Sihuan Pharmaceutical Holdings Group Ltd. Sino Biopharmaceutical WuXi PharmaTech Cayman, Inc. - ADR* DIVERSIFIED – 3.9% Hutchison Whampoa Ltd. ENERGY – 4.0% CIMC Enric Holdings Ltd. SPT Energy Group, Inc. FINANCIAL – 10.9% AIA Group Ltd. CITIC Securities Co., Ltd. - Class H Ping An Insurance Group Co. of China Ltd. - Class H INDUSTRIAL – 17.9% AAC Technologies Holdings, Inc. Haitian International Holdings Ltd. EP China Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Hermes Microvision, Inc. $ Sinotrans Ltd. - Class H Techtronic Industries Co. TECHNOLOGY – 8.2% Lenovo Group Ltd. MediaTek, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. UTILITIES – 7.4% ENN Energy Holdings Ltd. Guangdong Investment Ltd. TOTAL COMMON STOCKS (Cost $25,379,702) Principal Amount SHORT-TERM INVESTMENTS – 0.8% $ UMB Money Market Fiduciary, 0.010%2 TOTAL SHORT-TERM INVESTMENTS (Cost $303,719) TOTAL INVESTMENTS – 100.9% (Cost $25,683,421) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 Fair value under procedures established by the Board of Trustees, represents 0.00% of Net Assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 100.1% AUSTRALIA – 1.1% Donaco International Ltd.* $ CHINA – 11.4% Boer Power Holdings Ltd. Haitian International Holdings Ltd. Pacific Online Ltd. PW Medtech Group Ltd.* Shenzhou International Group Holdings Ltd. WuXi PharmaTech Cayman, Inc. - ADR* HONG KONG – 6.5% CIMC Enric Holdings Ltd. Paradise Entertainment Ltd. Techtronic Industries Co. INDIA – 1.9% Ipca Laboratories Ltd. INDONESIA – 17.6% Ace Hardware Indonesia Tbk P.T. Elnusa Tbk P.T. Global Mediacom Tbk P.T. Industri Jamu Dan Farmasi Sido Muncul Tbk P.T. Siloam International Hospitals Tbk P.T.* Tiga Pilar Sejahtera Food Tbk Ultrajaya Milk Industry & Trading Co. Tbk P.T. Wijaya Karya Persero Tbk P.T. MALAYSIA – 3.0% KPJ Healthcare BHD Sapurakencana Petroleum BHD PHILIPPINES – 15.8% Alliance Global Group, Inc. East West Banking Corp.* GT Capital Holdings, Inc. Puregold Price Club, Inc. RFM Corp. Robinsons Retail Holdings, Inc. Universal Robina Corp. SOUTH KOREA – 16.8% Hanssem Co., Ltd. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) SOUTH KOREA (Continued) Hotel Shilla Co., Ltd. $ i-SENS, Inc.* Ilji Technology Co., Ltd. LEENO Industrial, Inc. S-1 Corp. Suheung Capsule Co., Ltd. Vieworks Co., Ltd. TAIWAN – 10.1% ASPEED Technology, Inc. Ginko International Co., Ltd. Hermes Microvision, Inc. Hiwin Technologies Corp. Ichia Technologies, Inc. THAILAND – 12.7% Jasmine International PCL Malee Sampran Factory PCL MC Group PCL MK Restaurants Group PCL Sino Thai Engineering & Construction PCL Thaicom PCL UNITED STATES – 3.2% Nexteer Automotive Group Ltd. TOTAL COMMON STOCKS (Cost $27,013,638) WARRANTS – 0.0% MALAYSIA – 0.0% KPJ Healthcare BHD* TOTAL WARRANTS (Cost $0) TOTAL INVESTMENTS – 100.1% (Cost $27,013,638) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) * Non-income producing security. See accompanying Notes to Schedule of Investments. EP Latin America Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 95.4% BELGIUM – 2.8% Anheuser-Busch InBev N.V. - ADR $ BRAZIL – 20.9% BB Seguridade Participacoes S.A. Cia Hering Cielo S.A. GAEC Educacao S.A. International Meal Co. Holdings S.A. Kroton Educacional S.A. M Dias Branco S.A. Ser Educacional S.A. Ultrapar Participacoes S.A. - ADR Weg S.A. CANADA – 1.4% Canacol Energy Ltd.* CHILE – 1.5% Vina Concha y Toro S.A. COLOMBIA – 5.8% Banco Davivienda S.A. Grupo de Inversiones Suramericana S.A. Pacific Rubiales Energy Corp. MEXICO – 60.4% Alfa S.A.B. de C.V. - A Shares Alpek S.A. de C.V. Alsea S.A.B. de C.V.* Banregio Grupo Financiero S.A.B. de C.V. Bolsa Mexicana de Valores S.A.B. de C.V. Cemex S.A.B. de C.V.* Compartamos S.A.B. de C.V. Consorcio ARA S.A.B. de C.V.* Corp Actinver S.A.B. de C.V. Corporativo Fragua S.A.B. de C.V. Credito Real S.A.B. de C.V. El Puerto de Liverpool S.A.B. de C.V. Fomento Economico Mexicano S.A.B. de C.V. - ADR Genomma Lab Internacional S.A.B. de C.V. - B Shares* Gruma S.A.B. de C.V. - B Shares* Grupo Aeroportuario del Centro Norte S.A.B. de C.V. Grupo Bimbo S.A.B. de C.V. Grupo Carso S.A.B. de C.V. Grupo Financiero Interacciones S.A. de C.V. - Class O EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Grupo Herdez S.A.B. de C.V. $ Grupo Industrial Saltillo S.A.B. de C.V. Grupo Lala S.A.B. de C.V. Grupo Simec S.A.B. de C.V.* Hoteles City Express S.A.B. de C.V.* Infraestructura Energetica Nova S.A.B. de C.V. Medica Sur S.A.B. de C.V. Mexichem S.A.B. de C.V. - Class * Promotora y Operadora de Infraestructura S.A.B. de C.V.* Qualitas Controladora S.A.B. de C.V. Wal-Mart de Mexico S.A.B. de C.V. PANAMA – 2.6% Copa Holdings S.A. - A Shares TOTAL COMMON STOCKS (Cost $18,607,990) Principal Amount SHORT-TERM INVESTMENTS – 5.1% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,178,720) TOTAL INVESTMENTS – 100.5% (Cost $19,786,710) Liabilities in Excess of Other Assets – (0.5)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 91.6% BASIC MATERIALS – 17.9% Allied Nevada Gold Corp.* $ Barrick Gold Corp. Cameco Corp. Goldcorp, Inc. IAMGOLD Corp. Kinross Gold Corp.* Newcrest Mining Ltd.* Newmont Mining Corp. Yamana Gold, Inc. COMMUNICATIONS – 15.1% Boingo Wireless, Inc.* CenturyLink, Inc. F5 Networks, Inc.* Juniper Networks, Inc.* Telephone & Data Systems, Inc. Verizon Communications, Inc. CONSUMER, CYCLICAL – 12.6% EZCORP, INC. - Class A* TiVo, Inc.* Yum! Brands, Inc. CONSUMER, NON-CYCLICAL – 15.4% Coca-Cola Co. Johnson & Johnson Medtronic, Inc. Merck & Co., Inc. Molson Coors Brewing Co. - Class B Pfizer, Inc. Procter & Gamble Co. Stryker Corp. ENERGY – 7.8% Exxon Mobil Corp. Murphy Oil Corp. Schlumberger Ltd. Valero Energy Corp. INDUSTRIAL – 1.8% Deere & Co. EP Strategic US Equity Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY – 14.6% Apple, Inc. $ Broadcom Corp. - Class A EMC Corp. Microsoft Corp. NetApp, Inc. UTILITIES – 6.4% Duke Energy Corp. Edison International PG&E Corp. Portland General Electric Co. Southern Co. TOTAL COMMON STOCKS (Cost $12,365,083) Principal Amount SHORT-TERM INVESTMENTS – 7.2% $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,022,684) TOTAL INVESTMENTS – 98.8% (Cost $13,387,767) Other Assets in Excess of Liabilities – 1.2% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS July 31, 2014 (Unaudited) Note 1 – Organization EuroPac International Value Fund (the ‘‘International Value Fund’’), EuroPac International Bond Fund (the “International Bond Fund”), EuroPac Hard Asset Fund (the “Hard Asset Fund”), EuroPac Gold Fund (the “Gold Fund”), EuroPac International Dividend Income Fund (the “International Dividend Income Fund”), EP China Fund (formerly known as EPH China Fund) (the “China Fund”), EP Asia Small Companies Fund (the “Asia Small Companies Fund”), EP Latin America Fund (the “Latin America Fund”), and EP Strategic US Equity Fund (the “Strategic US Equity Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The International Value Fund commenced operations on April 7, 2010, and its primary investment objective is to provide income and long-term capital appreciation. The International Bond Fund commenced operations on November 15, 2010, and its primary investment objective is to provide current income and capital appreciation. The Hard Asset Fund commenced operations on June 30, 2011, and its primary investment objective is appreciation of capital and protection against inflation. The Gold Fund commenced operations on July 19, 2013, and its primary investment objective is to provide long-term capital appreciation. The International Dividend Income Fund commenced operations on January 10, 2014, and its primary investment objective is to seek income and maximize growth of income. The China Fund commenced operations on July 31, 2009, and its primary investment objective is long-term capital appreciation. The China Fund’s fiscal year end was changed to October 31st as of July 1, 2011. The Asia Small Companies Fund commenced operations on December 1, 2010, and its primary investment objective is to provide long-term capital appreciation. The Latin America Fund commenced operations on November 1, 2011, and its primary investment objective is to provide long-term capital appreciation. The Strategic US Equity Fund commenced operations on March 1, 2012, and its primary investment objective is to provide long-term capital appreciation. The Gold Fund, China Fund and Strategic US Equity Fund, are authorized to issue Class A shares. The International Value Fund, International Bond Fund, Hard Asset Fund, International Dividend Income Fund, Asia Small Companies Fund and Latin America Fund are authorized to issue two classes of shares: Class A shares and Class I shares. The Class I shares commenced operations on July 16, 2013 in the International Value Fund, International Bond Fund, Hard Asset Fund, Asia Small Companies Fund and Latin America Fund. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day. Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type. All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees. Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) Fair value pricing may be applied to foreign securities held by the Funds upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when each Fund’s NAV is determined. If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. Other types of portfolio securities that the Fund may fair value include, but are not limited to: (1) investments that are illiquid or traded infrequently, including “restricted” securities and private placements for which there is no public market; (2) investments for which, in the judgment of the Advisor, the market price is stale; (3) securities of an issuer that has entered into a restructuring; (4) securities for which trading has been halted or suspended; and (5) fixed income securities for which there is not a current market value quotation. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service or from a brokerage firm. The pricing service or broker will use a statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars. The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period. The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of their net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At July 31, 2014, gross unrealized appreciation and depreciation of investments owned by the Funds, based on cost for federal income tax purposes were as follows: International International Hard Asset Gold International Dividend Value Fund Bond Fund Fund Fund Income Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments $ $ ) $ ) $ $ China Asia Small Companies Latin America Strategic US Fund Fund Fund Equity Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or a liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments. These inputs are summarized into three broad Levels as described below: Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the inputs used, as of July 31, 2014, in valuing the Funds’ assets carried at fair value: International Value Fund Level 1 Level 2 Level 3* Total Investments Common Stocks Basic Materials $ $ $ - $ Communications - Consumer, Cyclical - Consumer, Non-cyclical - Energy - Financial - Industrial - - Technology - - Utilities - Short-Term Investments - - Total Investments $ $ $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued July 31, 2014 (Unaudited) International Bond Fund Level1 Level2 Level3* Total Investments Fixed Income Securities Basic Materials $
